Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Opinion, 29 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Oct. 29th 1802
          
          I saw Mr Munroe to day & stated to him that we were ready to pay to the State of Maryland whatever sum might appear to be payable out of the Treasury under the 6th Section of the Act of the 1st May last. But what is the sum thus payable must be previously ascertained & settled by the accounting officers of the Treasury, and certified by them to me to be due. Mr Munroe said that he would lodge the accounts to morrow morning, but I hardly believe that they can be examined & settled by Monday 1st Nover.—I think also, though it is not within my province to decide, that the only amount which the Treasury can legally pay under that section is the difference between the sum due and the proceeds of the sale of lots, which will fall two or three thousand dollars short of the sum wanted together with what the Superintendent has in hand, to pay the claim of Maryland; in as much as the Superintendent has not in hand the whole proceeds of the sale. This arises from an evident defect in drawing the law which should have read thus vizt. Sect. 6—line 12th “and the monies arising thereupon after deducting the sums necessary to discharge the debts payable by virtue of the 4th Sect. of this law shall be applied &a.” Thus the word “deficiency” in the proviso of the same section, should have applied to the difference between the sum due to Maryland & the balance in the hands of the Superintendent, instead of applying to the difference between the sum due & the proceeds of the lots. The accounting officers will, however, decide as they may think proper, and I will pay the sum they shall certify to me.
          With respect Your obedt. Servt.
          
            Albert Gallatin
          
          
            [Opinion by TJ:]
            by the act of Congress 1802. c. 41. §. 4. the debts Commrs. are to be paid out of any monies recd from the city funds.
            §.5. the lots pledged for 200. M. D. to be sold, unless unwarrantable sacrifice. deficiency pd from treasury
            § 6. lots liable to resale, shall be resold. monies arising therefrom to pay the 50. M. D. if sufficiency not produced, deficiency to be paid out of treasy.
            § 7. these advances to be reimbursed with intt. by paying into treasy. all monies arisg. from city funds.
            the qu. is whether the 4th. § does not first make a lien for the debts of the Commrs. on the whole funds, so as to make them a debt of the first dignity; the residue only can then be the subject of §. 6. every act must be so construed as to give meaning to all it’s parts, & that no one may stand in contradiction to another.
          
        